Citation Nr: 1042929	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1965 to December 
1965 and from July 1967 to September 1987.  His decorations 
include the Purple Heart. 
  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which denied the above claim.  In May 2005, the Veteran testified 
at a hearing before the undersigned Veterans Law Judge.    

In a March 2007 decision, the Board denied the Veteran's claim 
for entitlement to a compensable rating for bilateral hearing 
loss.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court), which in an October 
2008 memorandum decision, vacated the Board's March 2007 decision 
and remanded the case to the Board for action consistent with the 
memorandum decision.  When this case was again before the Board 
in December 2009 and April 2010, it was remanded for further 
development.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for a finger disability has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See January 2010 statement.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

VA audiometric testing conducted in June 2003 shows that the 
Veteran's right ear hearing loss was manifested by level I 
hearing, and his left ear hearing loss was manifested by level 
III hearing.    




CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic Code (DC) 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in May 2003 informed the Veteran 
of all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  Additional letters were sent to the Veteran in October 
2005, March 2006, and April 2010.  In the letter dated March 20, 
2006, the Veteran was notified that depending on the disability 
involved, VA assigned a rating from 0 to as much as 100 percent 
and that VA uses a schedule for rating disabilities that is 
published in 38 C.F.R., Part 4.  The Veteran was told that in 
determining the disability rating, VA considers the nature and 
symptoms of the condition, their severity and duration, and their 
impact upon employment.  He was provided examples of evidence 
that he should tell VA about or submit to VA, including evidence 
demonstrating the effect that worsening of his disability has on 
employment, i.e., statements from employers as to job 
performance, lost time, or other information regarding how his 
condition affects his ability to work.  See Vazquez-Flores v. 
Shinseki, No. 05-0355 (U.S. Vet. App. October 22, 2010).  The 
claim was most recently readjudicated in an August 2010 
supplemental statement of the case, thereby curing any timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Veteran has asked that VA furnish the name of an audiology 
clinic in the Anchorage area that would be authorized by VA to 
conduct an audiology examination that fits with VA criteria.  As 
noted above, proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  The RO notified the Veteran in April 2010 that he 
could obtain a private audiology examination on his own and at 
his own expense, and notified him that, in order for an 
audiological examination to be adequate for VA purposes, it must 
1) be conducted by a state-licensed audiologist, 2) include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test, and 3) be conducted without the use of 
hearing aids.  The Veteran has been notified of what is required 
to substantiate his claim and that he may obtain a private 
audiology examination.  There is no duty imposed upon VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to research 
private examiners/audiologists and identify those providers for a 
claimant.  

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records.  The RO has also 
provided him with a VA examination, a Decision Review Officer 
(DRO) hearing, and a Board hearing, and had the results of his 
private audiograms interpreted by a VA audiologist.  The RO also 
attempted to substantiate the Veteran's claim by scheduling him 
for VA examinations in May 2006, October 2006, and January 2010; 
however, as discussed in more detail below, the Veteran has 
consistently refused to report for any further VA examinations, 
and has failed to provide good cause for his failure to report.  
See 38 C.F.R. § 3.655.   

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  In 
this case, although the June 2003 VA examiner noted the Veteran's 
reports of diminished hearing since separation from service in 
1987, the examiner did not specifically addressed the functional 
effects caused by the Veteran's bilateral hearing loss.  However, 
the Board finds that the Veteran is not prejudiced by these 
examination results.

In this regard, the Board notes that the Court's rationale for 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss pertained to cases where consideration of 
referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) 
might be warranted.  Specifically, the Court noted that, "unlike 
the rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In this case, although the June 2003 VA examiner failed to 
address the functional effects of the Veteran's hearing loss, the 
Board finds that the evidence of record, including the December 
2003 audiogram conducted by Dr. Anne Curtis Galloway, the 
December 2003 audiogram conducted by Dr. Heidi Brown, the 
November 2003 DRO hearing transcript, the May 2005 Board hearing 
transcript, the Veteran's VA treatment records dated from 
December 2002 to November 2003 and from February 2004 to December 
2009, and the Veteran's numerous statements in support of his 
claim that describe his symptoms and how they interfere with his 
daily life, adequately address this issue.  Therefore, while the 
June 2003 VA examination is defective under Martinak, the Board 
finds that no prejudice results to the Veteran insofar as the 
functional effects of his hearing loss are adequately addressed 
by the entirety of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  

The Board also points out that when the case was remanded in 
December 2009, the Board instructed that the Veteran be scheduled 
for VA examination which included a description of the functional 
effects caused by his hearing disability.  He was also requested 
to submit similar evidence from a private examiner on remand in 
April 2010.  However, the Veteran has refused to appear for a VA 
examination and he did not submit any private records, as 
requested.  The duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's September 2005, December 2009, and 
April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In 
this regard, the Board notes that, in September 2005, it directed 
the RO to 1) contact the Veteran and request that he identify all 
VA and non-VA treatment that he had received for his bilateral 
hearing loss since 2003 and obtain these records; 2) have an 
appropriately-qualified audiologist interpret the December 4, 
2003, and December 11, 2003, private audiograms; and 3) schedule 
the Veteran for a VA audiological examination assessing the 
current severity of his bilateral hearing loss, and if possible, 
to schedule this examination someplace other than the Anchorage, 
Alaska, VA audiology facility.  

Additionally, in December 2009, the Board directed the RO to 1) 
obtain complete copies of any recent VA treatment records from 
the medical center in Anchorage, Alaska, dated since September 
2004; and 2) schedule the Veteran for a VA audiological 
examination assessing the current severity of his bilateral 
hearing loss, and if possible, to schedule this examination 
someplace other than the Anchorage, Alaska, VA audiology 
facility.  In this regard, the Board specifically requested that 
attempts be made to schedule the Veteran's audiological 
examination at one of the community-based outpatient clinics 
(CBOCs) in Wasilla, Kenai, and/or Fairbanks, stating that only if 
none of the three CBOCs were available to examine the Veteran, 
should the Veteran's audiological examination be scheduled at the 
VA medical center in Anchorage.

Finally, in April 2010, the Board directed the RO to contact the 
Veteran and inform him that he may obtain a private audiology 
examination on his own and at his own expense.  Additionally, the 
Board directed the RO to notify the Veteran that, in order for an 
audiological examination to be adequate for VA purposes, it must: 
1) be conducted by a state-licensed audiologist, 2) include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test, and 3) be conducted without the use of 
hearing aids, and should also include a discussion of the 
functional effects caused by the Veteran's hearing loss.  

At the outset, the Board notes that, on remand, a complete copy 
of the Veteran's VA treatment records, including records dated 
from February 2004 to December 2009, were obtained.  
Additionally, the Board notes that, in October 2005, the RO 
contacted the Veteran and requested that he submit an 
authorization and consent to release information (i.e., a VA Form 
21-4142) for any doctor and/or hospital that had treated him 
since 2003; however, the Veteran failed to submit a VA Form 21-
4142 and failed to identify any additional treatment records.  

Further, in March 2006, the RO contacted the Veteran and informed 
him that he was being scheduled for a VA examination at the VA 
medical facility nearest to him, and notified him that failure to 
report for an examination without good cause may result in denial 
of his claim; this letter also provided him with examples of good 
cause for failure to report for an examination.  In response to 
the March 2006 letter, the Veteran reported that he would not 
report to an audiological examination at the VA medical center in 
Anchorage, Alaska, because he did not trust the employees/doctors 
there, and as such, requested that he be scheduled for an 
audiological examination at an independent audiological clinic 
outside of the Anchorage VA system.  

The Veteran was subsequently scheduled for a VA examination at 
the Anchorage, Alaska, VA medical center in May 2006; however, 
the Veteran failed to report.  Significantly, however, although 
the Veteran did not attend the May 2006 VA examination, the May 
2006 VA examiner did interpret the December 4, 2003, and December 
11, 2003, private audiograms, as directed in the Board's 
September 2005 remand instructions.  

Thereafter, in a June 2006 letter, the Veteran again requested 
that an audiological examination to be scheduled outside of the 
Anchorage VA medical system, as he did not have faith in the 
employees' honesty or skill-level.  Specifically, the Veteran 
requested that he be scheduled for an examination "at a clinic 
that [he] could trust." 

Subsequently, in a September 2006 letter, the RO acknowledged the 
Veteran's request for an examination outside of the VA system, 
but informed him that, unfortunately, it was not guaranteed that 
his request could be honored.  The letter then went on to state 
that, if an outside examination could not be scheduled, he would 
instead be re-scheduled for a VA audiological examination at the 
medical center nearest to him.  Five days later, the RO contacted 
the Veteran and informed him that he had been scheduled for an 
audiological examination at the VA medical center in Anchorage, 
Alaska, in October 2006, and again informed him that failure to 
report for this examination could result in denial of his claim.  

The following month, in response to the RO's September 2006  
letter, the Veteran submitted a letter stating that he would not 
report for an examination at the VA medical center in Anchorage, 
Alaska, as he did not trust the employees there and thought that 
the doctors were incompetent.  He then went on to again request 
that he be scheduled for an audiological examination at a non-VA 
facility.  

A VA audiological note dated in October 2006 indicates that the 
Veteran presented to the audiological clinic the day before his 
scheduled VA examination to inform the doctor that he would not 
be attending his scheduled VA examination the following day.  
Thereafter, in a November 2006 letter, the Veteran stated that 
his refusal to undergo a further VA examination was for "just" 
and/or "good" cause insofar as he should not be forced to 
submit himself to "people who have lied and conducted biased 
audio tests and then substantiated their lies with false 
reports."  He then went on to again request that he be scheduled 
for a "fair" audiological examination outside of the VA system.     

Internal VA correspondence dated in January 2010 reveals that, in 
regard to the Board's request that attempts be made to schedule 
the Veteran for a VA examination at one of the CBOCs outside of 
the Anchorage VA medical system, further research found that the 
CBOC in Wasilla sent all of its patients to the medical center in 
Anchorage for their audiological examinations, and the only VA 
audiological examinations conducted at the CBOCs in Fairbanks and 
Kenai were conducted by audiologists visiting from the Anchorage 
VA medical center.   As such, this correspondence indicates that 
a VA audiological examination conducted outside of the Anchorage 
VA medical center by an audiologist that was not associated with 
the Anchorage audiological clinic could not be scheduled and is 
not possible.  Accordingly, that same month, the RO contacted the 
Veteran and informed him that he was again being scheduled for an 
examination at the VA medical center in Anchorage, Alaska, and 
that failure to report for the examination without good cause 
could result in the denial of his claim.  

In response to the RO's January 2010 letter, the Veteran 
contacted the RO and again reported that he did not trust the VA 
audiology clinic in Anchorage, and as such, wanted his 
examination scheduled at an outside clinic.  The Veteran also 
stated that, pursuant to VA policy under the "new VA 
administration," he should be afforded an examination at a 
private clinic.  Finally, the Veteran indicated that he was 
willing to pay for a private audiological examination, but that 
he refused to undergo a further VA examination at the Anchorage 
medical center.  

Thereafter, in an April 2010 letter, the RO informed the Veteran 
that he could obtain a private audiology examination on his own 
and at his own expense, and notified him that, in order for an 
audiological examination to be adequate for VA purposes, it must 
1) be conducted by a state-licensed audiologist, 2) include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test, and 3) be conducted without the use of 
hearing aids.  This letter also informed him that the private 
physician should describe the functional effects caused by the 
Veteran's hearing loss and provide a rationale for any opinions 
expressed.  

In May 2010, in response to the RO's April 2010 letter, the 
Veteran contacted the RO and reported that he had previously 
submitted a private audiological examination report that was 
found to be inadequate because the audiologist was not licensed, 
and as such, he requested that he be provided with a list of 
audiologists in the Anchorage area that were authorized to 
provide an adequate examination.  In this regard, the Board 
acknowledges that the Veteran was not subsequently provided with 
such a list.  

Finally, in August 2010, the Veteran contacted the Board and 
reiterated his request for assistance in obtaining a private 
audiological examination outside of the VA system, again citing 
his distrust of the employees at the VA medical center in 
Anchorage and his lack of faith in the entire VA system.  

On this record, the Board finds that, insofar as the RO has 
attempted to substantiate the Veteran's claim by obtaining his VA 
treatment records, scheduling him for three additional VA 
examinations, having his private audiograms interpreted by an 
appropriately-qualified audiologist (i.e., the May 2006 VA 
examiner), attempting to schedule him for a VA examination by a 
doctor un-associated with the Anchorage VA audiological clinic, 
and informing him of the requirements for an adequate 
audiological examination, the RO has substantially complied with 
the Board's September 2005, December 2009, and April 2010 remand 
instructions.  

Regardless of the RO's substantial efforts, however, the Veteran 
has consistently refused to report for any VA audiological 
examinations, repeatedly citing his distrust of VA and its 
employees, and requesting that a private audiological examination 
be scheduled.  In this regard, the Board points out that VA has 
no statutory duty to schedule a Veteran for a private examination 
outside of the VA system.  Rather, the duty to assist merely 
requires that a VA examination be provided where there is a claim 
for disability compensation, and the medical evidence 
accompanying the claim is not adequate for rating purposes.  38 
C.F.R. § 3.326(a).  Moreover, while the regulations provide that, 
as long as otherwise adequate for rating purposes, a statement 
from a private physician may be accepted for rating a claim 
without further examination, there is no statutory duty requiring 
VA to obtain such a statement.  See 38 C.F.R. § 3.326(b).  
Similarly, there is no statutory obligation for VA to provide the 
Veteran with a list of private physicians that are certified to 
provide an adequate statement or examination.  As such, the Board 
finds that the RO has already gone above and beyond the 
regulatory duty to assist by attempting to schedule the Veteran 
for a VA examination at a VA CBOC by a doctor un-associated with 
the Anchorage VA medical center, and by providing the Veteran 
with information regarding what was necessary for an adequate 
audiological examination to be conducted by a private examiner of 
his choice.  

Again, the Board points out that the duty to assist is not a one-
way street; a claimant cannot stand idle when the duty to assist 
is invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 
190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this regard, 
the Board highlights that, as indicated in the RO's March 2006, 
September 2006, and January 2010 letters, pursuant to 38 C.F.R. 
§ 3.655, when a Veteran fails to report for a VA examination 
scheduled in conjunction with a claim for increase, and fails to 
provide good cause for this failure to report, the claim shall be 
denied.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes 
that examples of "good cause" for failure to report for a VA 
examination, as provided in the RO's March 2006 letter, include 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).   

In this regard, the Board finds that the Veteran's consistent 
refusal to report for his scheduled VA examinations due to 
distrust/dislike of VA employees and doctors is in no way 
tantamount to personal illness, hospitalization, or death of an 
immediate family member, and as such, does not constitute good 
cause for his failure to report for the VA examinations scheduled 
in May 2006, October 2006, and January 2009.  See 38 C.F.R. § 
3.655.  Regardless, the Board will proceed with the Veteran's 
claim and rate his hearing loss disability based on the evidence 
of record.  See 38 C.F.R. § 4.85(a).

Based on the foregoing, the Board finds that the duty to assist 
has been satisfied and there is no reasonable possibility that 
any further assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in a December 1988 rating decision and was 
assigned a noncompensable rating, effective October 1, 1987.  
Subsequently, in September 1992, the Veteran submitted a claim 
for an increased rating for his bilateral hearing loss, and in an 
April 1996 Board decision, the Veteran's noncompensable 
evaluation was confirmed and continued.  Thereafter, in November 
2002, the Veteran submitted another claim for an increased rating 
for his bilateral hearing loss, asserting that a higher, 
compensable rating was warranted.  Specifically, the Veteran has 
asserted that his current noncompensable rating does not 
adequately reflect the severity of his bilateral hearing loss as 
he is now required to wear hearing aids, has difficulty hearing 
on airplanes and hearing the telephone and on the telephone, 
cannot hear much of what is said by children, cannot hear most of 
his family members, and has been permanently removed from jury 
duty based on his inability to hear.  See August 2003 notice of 
disagreement and statements submitted in support of his claim in 
December 2003, June 2006, January 2007, November 2009, and August 
2010. 
 
Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

In June 2003, the Veteran underwent a VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
60
80
LEFT
15
20
20
105
95

The average pure tone threshold in the Veteran's right ear was 46 
decibels, and the average pure tone threshold in the Veteran's 
left ear was 60 decibels.  On the Maryland CNC test, the Veteran 
received a score of 94 percent for the right ear and 90 percent 
for the left ear for word recognition.  Based on these results, 
the examiner diagnosed the Veteran with moderately severe to 
profound sensorineural hearing loss at 3000 Hertz and above in 
the right ear, and profound sensorineural hearing loss at 3000 
Hertz and above in the left ear, with excellent speech 
discrimination bilaterally.    

These results equate to an assignment of level I hearing for the 
Veteran's right ear and level III for his left ear, which merits 
a noncompensable rating using Table VI.  Table VIA is not 
available to the Veteran for either ear because 1) his pure tone 
threshold is not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, and 2) his pure tone threshold is 
not 55 decibels or more at each of 1000, 2000, 3000, and 4000 
Hertz.  

The Veteran's VA treatment records indicate that, in July 2003, 
he was fitted for hearing aids, which he received in September 
2003.  Upon receipt of his hearing aids, the Veteran reported 
that they sounded good and that the new amplification system 
delivered more than he had expected.  However, the Veteran also 
indicated that he was not interested in wearing his aids at home.  
During follow-up treatment three months later, in December 2003, 
the Veteran reported that his tinnitus was louder when he took 
out his hearing aids.  In this regard, the doctor informed him 
that this was normal, as the amplification of sound by the aids 
essentially masked his tinnitus; however, the doctor noted that 
the Veteran did not seem pleased with this outcome.  

A review of the Veteran's subsequent VA treatment records fails 
to show any further audiological treatment.  In this regard, the 
Board notes that the Veteran has reported that, after receiving 
his hearing aids in 2003, he stopped seeking VA treatment for his 
hearing loss because he did not trust any of the audiologists 
that worked at the VA medical center in Anchorage.  See May 2005 
Board hearing transcript.  

Thereafter, in December 2003, the Veteran sought private 
audiological treatment from a certified audiologist, Dr. 
Galloway.  A graph of Dr. Galloway's December 2003 audiogram has 
been associated with the claims file, and was subsequently 
interpreted by a VA audiologist in May 2006.  In this regard, the 
Board notes that such an interpretation was necessary because 
neither the Board nor the RO may interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  The results of Dr. Galloway's audiological 
testing, as interpreted by the May 2006 VA examiner, are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
60
80
LEFT
15
20
25
95
95

The average pure tone threshold in the Veteran's right ear was 45 
decibels, and the average pure tone threshold in the Veteran's 
left ear was 59 decibels.  On the Central Institute for the Deaf, 
Test W-22 (CIDW-22), the Veteran received a score of 92 percent 
for the right ear and 92 percent for the left ear for speech 
recognition.  Based on these results, the Dr. Galloway diagnosed 
the Veteran with normal hearing through 2000 Hertz, sloping to 
moderately severe to severe sensorineural hearing loss in the 
right ear; and normal hearing through 2000 Hertz, sloping to 
severe to profound sensorineural hearing loss in the left ear.  
Significantly, however, the Board notes that there is no 
indication from Dr. Galloway's report that a Maryland CNC test 
was performed at that time.  

The following week, the Veteran sought further private 
audiological treatment from another certified audiologist, Dr. 
Brown.  At the outset of her evaluation, Dr. Brown noted that the 
Veteran had recently received VA hearing aids and wanted to 
verify the accuracy of VA's test results.  Dr. Brown also noted 
that the Veteran had particular difficulty hearing conversations 
on the phone and hearing children's voices.  A copy of Dr. 
Brown's December 2003 audiogram was associated with the claims 
file, and as discussed above, was subsequently interpreted by a 
VA audiologist in May 2006.  The results of Dr. Brown's 
audiological testing, as interpreted by the May 2006 VA examiner, 
are as follows, with puretone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
60
90
LEFT
20
20
35
95
95

The average pure tone threshold in the Veteran's right ear was 50 
decibels, and the average pure tone threshold in the Veteran's 
left ear was 59 decibels.  On the CIDW-22, the Veteran received a 
score of 80 percent for the right ear and 88 percent for the left 
ear for speech recognition.  Based on these results, the Dr. 
Brown diagnosed the Veteran with mild sensorineural hearing loss 
from 250 Hertz to 2000 Hertz, sloping to moderately severe 
sensorineural hearing loss at 3000 Hertz, sloping to profound 
sensorineural hearing loss at 4000 Hertz, and sloping to severe 
sensorineural hearing loss from 6000 Hertz to 8000Hertz in the 
right ear; and normal hearing from 250 Hertz to 15000 Hertz, 
sloping to mild sensorineural hearing loss at 2000 Hertz, sloping 
to profound hearing loss from 3000 Hertz to 4000 Hertz, and 
sloping to moderately severe sensorineural hearing loss from 6000 
Hertz to 8000 Hertz in the left ear.  Significantly, however, the 
Board notes that there is no indication from Dr. Brown's report 
that a Maryland CNC test was performed at that time.  

At both his November 2003 DRO hearing and his May 2005 Board 
hearing, the Veteran reported that he had difficulty hearing on 
the telephone, could not hear his wife half of the time, had 
difficulty hearing children's voices, and could not hear anything 
said on an airplane.  He also reported that he had received 
hearing aids from VA in 2003, but had since ceased receiving VA 
audiological treatment.  Finally, the Veteran reiterated his 
distrust of the doctors and staff at the Anchorage VA medical 
center, and specifically questioned the adequacy of the June 2003 
VA examination results, reporting that the VA examiner had 
adjusted the results such that the Veteran's hearing disability 
was not accurately reflected.

Subsequently, as noted above, in May 2006, a VA examiner reviewed 
the Veteran's claims file and interpreted the private audiograms 
submitted by the Veteran in support of his claim.  After 
discussing the results of Dr. Galloway's and Dr. Brown's 
audiological test results, the May 2006 examiner reported that 
neither of these private audiologists had conducted the approved 
mono-syllabic words via recorded presentation test (i.e., the VA 
approved recording of the Maryland CNC Test).  The examiner also 
noted that the procedures for obtaining a modified performance-
intensity function, as outlined in the Compensation and Pension 
(C&P) Examinations Handbook for Standard Procedures and Best 
Practices for Audiology, were not followed by either private 
audiologist.  Specifically, the examiner stated that these 
guidelines mandated that the starting level for word presentation 
be at 40 decibels above the Speech Recognition Threshold (SRT), 
and that if the SRT score was less than 94 percent, a modified 
performance-intensity test must be performed.  In this regard, 
the examiner stated that on both Dr. Galloway's and Dr. Brown's 
tests, the Veteran had received a SRT score of less than 94 
percent, but that no subsequent performance-intensity test was 
performed.  Additionally, the examiner noted that the difference 
between Dr. Galloway's and Dr. Brown's SRT scores was due to the 
fact that Dr. Galloway used a presentation level of 40 decibels 
(as recommended), whereas Dr. Brown presented words at a softer 
level.  Accordingly, the examiner stated that Dr. Brown's results 
did not reflect the Veteran's best performance under optimum, 
controlled, reproducible conditions.   Finally, the examiner 
provided the opinion that, although Dr. Galloway's testing was 
administered in a manner closer to VA's criteria for C&P 
examinations, neither of the private audiological tests met the 
criteria for accepted word lists or presentation method.  

As such, the record reflects that neither Dr. Galloway nor Dr. 
Brown performed a Maryland CNC test during their December 2003 
evaluations.  In this regard, the Board points out that, as noted 
above and as the Veteran was advised in April 2010, in order for 
a hearing impairment examination to be adequate for VA purposes, 
the examination must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 
4.85(a).  Accordingly, because Dr. Galloway and Dr. Brown did not 
conduct controlled speech discrimination tests (Maryland CNCs), 
their evaluation results are not adequate for VA rating purposes.   
Further, because the June 2003 VA examination is the only 
audiological evaluation of record that was 1) conducted by a 
state-licensed audiologist, 2) included a controlled speech 
discrimination test (Maryland CNC), and 3) included a puretone 
audiometry test, the June 2003 VA examination is the only 
audiological evaluation of record that is adequate for rating 
purposes.  See id. 

The Board acknowledges that the Veteran has questioned the 
adequacy of the June 2003 examination, reporting that the June 
2003 VA examiner adjusted the test results such that they did not 
accurately reflect the severity of the Veteran's hearing loss.  
In this regard, the Board notes that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
However, this presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Here, the 
Veteran's mere assertion that the June 2003 VA examiner tampered 
with the results of his audiological testing is not sufficient to 
rebut the presumption of regularity in the administrative 
process.  Rather, contrary to the Veteran's assertions, the Board 
finds it significant that the results of the Veteran's June 2003 
VA audiological examination are consistent with the results of 
testing conducted by two private audiologists, Dr. Galloway and 
Dr. Brown, several months later.  Further, insofar as the 
examination report reflects that the Veteran has moderately 
severe to profound sensorineural hearing loss in the right ear 
and profound sensorineural hearing loss in the left ear, there is 
no indication from the examination report that the examiner was 
attempting to cover up the degree of the Veteran's hearing loss.  
In short, there is simply no indication that the content of the 
Veteran's June 2003 VA examination report has been altered or 
changed.  Thus, the Board is satisfied that the June 2003 
examination results are accurate and have not been tampered with 
in any way. 
	
Although the Veteran contends that his hearing has worsened and 
that a higher rating is warranted, the disability rating schedule 
is applied mechanically based on the results of audiometric 
testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  
Because the evidence fails to establish a compensable rating at 
any time during the appellate period, the Veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  The preponderance of the evidence 
is against the claim.


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss 
(namely, difficulty hearing on the telephone, trouble hearing 
children and his wife, and an inability to hear on airplanes), 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds that the 
rating criteria reasonably describe his disability.  The Board 
notes that the decibel loss and speech discrimination ranges 
designated for each level of hearing impairment in Tables VI and 
VIA were chosen in relation to clinical findings of the 
impairment experienced by veterans with certain degrees and types 
of hearing disability.  In support of this finding, the Board 
points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  
In this regard, the rating criteria for hearing loss were last 
revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 
11, 1999).  In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination tests 
may not reflect the severity of communicative functioning these 
veterans experienced or that was otherwise an extreme handicap in 
the presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of veterans 
with hearing loss that when certain patterns of impairment are 
present, a speech discrimination test conducted in a quiet room 
with amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
The decibel threshold requirements for application of Table VIA 
were based on the findings and recommendations of VHA.  The 
intended effect of the revision was to fairly and accurately 
assess the hearing disabilities of veterans as reflected in a 
real life industrial setting.  59 Fed. Reg. 17295 (April 12, 
1994).  Accordingly, the Board finds that functional impairment 
due to hearing loss that is compounded by background or 
environmental noise is a disability picture that is considered in 
the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations is a factor contemplated in the regulations and 
rating criteria as defined.  The simple fact that the Veteran's 
hearing disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the criteria 
specifically designed for the type of real-world impairment 
experienced by the Veteran, does not place his symptomatology 
outside of that contemplated by the rating schedule or make 
application of the rating schedule impracticable in this case.  
Accordingly, the Board determines that the Veteran's complaints 
of hearing difficulty have been considered under the numerical 
criteria set forth in the rating schedule.  Thus, the schedular 
rating criteria adequately contemplate the Veteran's 
symptomatology, and a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


